DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on September 21, 2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kӓlin (EP 2 842 747 A1).
With respect to claim 1, Kӓlin teaches an apparatus (Figs. 1-2) for handling objects 6 in a printing system (i.e., rotary pad printing system), the apparatus comprising:
a carrying device 5 that is configured to move along a path (i.e., movement path of table 4) that is defined by a track 42 (see paragraphs [0043]-[0044]);
a handling device (i.e., mandrel 53) that is adapted to hold an object 6 and is mounted to the carrying device such that the handling device is rotatable with respect to the carrying device about a handling axis 62;
a drive device 7 disposed at a position along the path and having a drive axis (Fig 3); wherein
the carrying device 5 is moveable along the path in a direction perpendicular to the drive axis into and out of a drive position (see Figs. 2-5), wherein:  in the drive position, the handling axis 62 of the handling device 53 is in substantial alignment with the drive axis of the drive device 7 whereupon the drive device induces a torque in the handling device causing the handling device to rotate, thereby causing the object 6 held by the handing device to rotate.  See, in particular, paragraph [0052] and Figures 1-5.    
	With respect to claim 5, Kӓlin teaches the drive device 7 couples torque to the handling device 53 by friction, as described in paragraph [0052].
	With respect to claim 6, Kӓlin teaches an apparatus wherein the rotation of the handling device is capable of being synchronized with the rotation of the drive device when the carrying device is in the drive position, as described in paragraph [0052].

	With respect to claim 8, Kӓlin teaches the drive device 7 is positioned adjacent a processing station (i.e., printing station 2), wherein the processing station is configured to perform at least one of the following processes on the objet carried by the handling device:  loading, inspecting, cleaning, surface treatment, printing, drying, coating, curing, unloading.  See paragraphs [0050]-[0052].
	With respect to claim 10, Kӓlin teaches the handling device 53 is adapted to hold a cylindrical object 6 (i.e., a can or tube) with its longitudinal axis parallel to the handling axis 62.  See Figure 2.
	With respect to claim 16, Kӓlin teaches a method of printing on objects 6 using an apparatus (Figs. 1-2) that comprises:  
a carrying device 5 that is configured to move along a path (i.e., movement path of table 4) that is defined by a track 42 (see paragraphs [0043]-[0044]);
a handling device (i.e., mandrel 53) that is adapted to hold an object 6 and is mounted to the carrying device such that the handling device is rotatable with respect to the carrying device about a handling axis 62;
a drive device 7 disposed at a position along the path and having a drive axis (Fig 3); wherein
the carrying device 5 is moveable along the path in a direction perpendicular to the drive axis into and out of a drive position (see Figs. 2-5), wherein:  in the drive position, the handling axis 62 of the handling device 53 is in substantial alignment with the drive axis of the drive device 7 whereupon the drive device induces a torque in the handling device causing the 
moving the object 6 held by the handling device 53 into a vicinity of a printhead (i.e., print module 2) by moving the carrying device 5 into the drive position;
rotating the handling device 53 by operating the drive device 7 when coupled to the handling device 53 in the drive position (Fig. 4); and
printing onto the object 6 held by the handling device 53 while the handling device 53 is rotated.  
With respect to claim 17, Kӓlin teaches wherein moving the carrying device 5 into the drive position comprises moving the carrying device 5 along the path in a direction perpendicular to the drive axis. See Figures 2-4.  
With respect to claim 18, Kӓlin teaches wherein, while the object 6 is being printed on, a further carrying device 5 is moved along the path that is defined by the track 42. See paragraphs [0043]-[0044].
With respect to claim 19, Kӓlin teaches a printing system (rotary pad printing system shown in Figs. 1-2), comprising:
a carrying device 5 that is configured to move along a path (i.e., movement path of table 4) that is defined by a track 42 (see paragraphs [0043]-[0044]);
a handling device (i.e., mandrel 53) that is adapted to hold an object 6 and is mounted to the carrying device such that the handling device is rotatable with respect to the carrying device about a handling axis 62;

a drive device 7 disposed at a position along the path and having a drive axis (Fig 3); wherein
the carrying device 5 is moveable along the path in a direction perpendicular to the drive axis into and out of a drive position (see Figs. 2-5), wherein:  in the drive position, the handling axis 62 of the handling device 53 is in substantial alignment with the drive axis of the drive device 7 whereupon the drive device induces a torque in the handling device causing the handling device to rotate, thereby causing the object 6 held by the handing device to rotate.  See, in particular, paragraph [0052] and Figures 1-5.    
With respect to claim 20, note the track of Kӓlin can be considered to be a “closed path” as broadly recited.  Note paragraphs [0043]-[0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kӓlin (EP 2 824 747 A1) in view of DE 1 075 903 B.
With respect to claims 2-4, Kӓlin teaches an apparatus as recited with the possible exception of the handling device and drive device using magnetic elements to generate the torque to cause the rotation.  However, DE 1 075 903 B teaches a system for transmitting rotational motion between a driving element 2 and a driven element 4, the system comprising a driving element 2 that is coupled to a torque input that causes the driving element 2 to rotate about a drive axis, the driving element comprising a first magnetic element 3; a driven element 4 that is configured to rotation about a driven axis, the driven element comprising a second magnetic element 5, 7, wherein both the first magnetic element and the second magnetic element are susceptible to a magnetic field, and at least one of the first and second magnetic elements 3, 5, 7, produces a magnetic field; wherein the driving element 2 and the driven 
With respect to claim 3, note that the production of a rotating magnetic field through the use of a magnetic coil driven with an AC current is one of several known possibilities for the production of a magnetic field and thus, there is no unobviousness in the provision of the rotating magnetic field being produced by at least one magnetic coil driven with an AC current.  
 
Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kӓlin (EP 2 842 747 A1) in view of Cofler (US 2015/0298467 A1).
With respect to claim 9, Kӓlin teaches an apparatus as recited with the exception of including a rail or pad mounted adjacent to the track wherein the handling device comprises a wheel configured to contact the rail and cause rotation of the handling device as it is moved along the track.  However, Cofler teaches an apparatus for printing on cylindrical objects including a track 10 having a rail or pad 10r, wherein the handling device C includes a wheel 
With respect to claim 11, Kӓlin teaches an apparatus as recited with the exception of the printing device being a “printhead” per se.  However, the provision of a printhead arrangement for printing a swathe of ink around the entire circumference of a cylindrical object is well known in the art, as exemplified by the printhead 102a, 102,b, 102c of Cofler.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to configure the printer of Kӓlin to be a printhead as it would simply require the obvious substitution of one known can printing structure for another to allow for a more versatile digital printing arrangement that better allows for small batch designs to be printed as desired.
With respect to claim 12, Kӓlin teaches an apparatus as recited with the exception of including a plurality of drive devices arranged along the path with the carrying devices being successively moved to each drive device.  However, Cofler teaches the provision of a plurality of drive devices arranged along the path as described in paragraph [0169].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of drive devices in the apparatus to allow for individual control of the plurality of objects such that simultaneous advancement and 
With respect to claim 13, Kӓlin teaches an apparatus as recited with the possible exception of the plurality of carrying devices being independently movable with respect to the other carrying devices.  However, Cofler teaches it is well known in the art to provide a printing apparatus including a plurality of carrying devices C1, C2, C3 that are independently movable as described in paragraph [0157].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide independently movable carrying devices in the apparatus of Kӓlin to allow for more efficient printing of the objects.   
With respect to claims 14-15, Kӓlin teaches an apparatus as recited including means for monitoring the rotational position of the object being printed but does not specifically teach the use of encoders to identify the angular position of the handling device as recited.  However, Cofler teaches it is well known in the art to use both linear and rotary encoders to monitor the position(s) of the object(s) being printed and control the apparatus based on the determinations from the encoder data.  See paragraphs [0162]-[0175] of Cofler in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Kӓlin with encoders as taught by Cofler to more accurately determine the position of the object relative to the printhead and control the apparatus based on the determined positions.     

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to claim 1, applicant argues that Kӓlin fails to teach a carrying device that is configure to move along a path because the printing material holders of Kӓlin are attached to the rotating ring which itself rotates about an axis.  Applicant further argues that Kӓlin also fails to disclose the path along which the carrying device is configured to move is define by a track as recited in claim 1 since in Kӓlin there does not appear to be a “track” that is used to define a “path” along which the printing material holders 5 move.  The Examiner disagrees with this argument and points out that the both the term “track” and “path” are broad terms.  Note, for example, the term “track” is defined by Merriam Webster’s dictionary as “the course along which something moves or progresses” while the term “path” is defined as “the continuous series of positions or configurations that can be assumed in any motion or process of change by a moving or varying system.”  In light of this, the Examiner maintains that the device of Kӓlin does have a “track” (ring 42) that can be used to define a “path” (i.e., the movement path of the table 4) along which the printing material holders 5 move as broadly recited.  Thus, the Examiner is not persuaded of any error in the above rejections.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
September 28, 2021